Title: Franklin: Discharge of Captain Fage’s Parole, 1 October 1782
From: Franklin, Benjamin
To: 


Passy, Oct 1st. 1782.
Being informed by Richard Oswald, Esqr., Minister Plenipotentiary. from His Britannic Majesty to treat here of Peace, that General Conway desires much to have an English Officer, Capt. Fage of the Artillery, absolved of his Parole, having occasion for his Service as Aid de Camp; and Application being made to me for obtaining such Discharge: And being farther of Opinion that it will be pleasing to Congress that General Conway should be obliged in that Respect. I do hereby, as far as in my Power may lie, absolve the Parole of the said Capt. Fage; but on this Condition, that an Order be obtained for the Discharge of some Officer of equal Rank, who being a Prisoner to the English in America, shall be named by the Congress or by General Washington for that Purpose; and that three Copies of such Order be transmitted to me.

  (L. S.)
  (signed) B. FranklinMinister Plenipotentiary from the United States of America at the Court of France

 
Notations: Discharge by Dr. Franklin of Capt. Fages Parole 1st. Octr. 1782 / Copy
